     Case 1:21-mj-00099-RMM Document 12 Filed 03/26/21 Page 1 of 6




                         UNITED STATES DISTRICT
                        COURT FOR THE DISTRICT OF
                               COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
       v.                                   : CRIMINAL NO. 21-mj-99
                                            :
RILEY JUNE WILLIAMS,                        :
     Defendant.                             :


     CONSENT MOTION TO CONTINUE STATUS CONFERENCE AND FOR
                      EXCLUDABLE DELAY

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Status

Conference and for Excludable Delay in the above-captioned matter, currently scheduled for

March 26, 2021, at 2:00 p.m. for approximately 60 days, until May 28, 2021. The Government

and the defendant agree that there is good cause to adjourn the status conference in this case

to May 28, 2021 and to toll the Speedy Trial Act. Defendant concurs in this request and agrees

that it is in her best interest. Defendant has reviewed this motion and agrees to the May 28,

2021 date. In support thereof, the government states as follows:

   1. The government and counsel for the defendant have conferred and are continuing to

       communicate about this matter. There is voluminous and evolving discovery. The

       government has produced several hundred pages of records in preliminary discovery

       to date and anticipates making additional productions of voluminous discovery in the

       coming weeks. Furthermore, the current restrictions on counsel, particularly those

       impacting defense counsel’s ability to communicate with his client, have slowed this

       process. The parties agree that the complaint will remain in full force and effect

                                            1
 Case 1:21-mj-00099-RMM Document 12 Filed 03/26/21 Page 2 of 6



   through the new date of May 28, 2021. The defendant has previously waived her right

   to a preliminary hearing. The parties agree that this stipulation and any order resulting

   therefrom shall not affect any previous order of pretrial release and conditions of

   pretrial release.

2. The parties, therefore, would respectfully request that the status conference be

   continued to May 28, 2021. The parties agree that the failure to grant this continuance

   “would deny counsel for the defendant . . . the reasonable time necessary for effective

   preparation, taking into account the exercise of due diligence,” 18 U.S.C. §

   3161(h)(7)(B)(iv). Therefore, “the ends of justice served by the granting of such

   continuance [will] outweigh the best interests of the public and the defendant in a

   speedy trial,” 18 U.S.C. § 3161(h)(7)(A), and the parties request an order to that end.

   The parties agree that pursuant to 18 U.S.C. § 3161, the time from March 26, 2021,

   through May 28, 2021, shall be excluded in computing the date for speedy trial in this

   case. Wherefore, the parties respectfully request that the Court continue the status

   conference in this matter until May 28, 2021.

Dated: March 26, 2021

                                Respectfully submitted,

                                CHANNING B. PHILLIPS
                                ACTING UNITED STATES ATTORNEY

                        By:    /s/ Mona Sedky
                               Mona Sedky
                               Special Assistant United States Attorney
                               D.C. Bar. Bar 447968
                               555 4th Street, N.W., Rm. 4842
                               Washington, D.C. 20530
                                (202) 262-7122; Mona.Sedky2@usdoj.gov

                               Danielle Roseborough, Trial Attorney
                                        2
Case 1:21-mj-00099-RMM Document 12 Filed 03/26/21 Page 3 of 6



                      U.S. Department of Justice, Criminal Division
                      National Security Section
                      950 Pennsylvania Ave, NW Room 1736
                      Washington, D.C. 20530
                      (202) 305-2461; Danielle.rosborough@usdoj.gov




                              3
      Case 1:21-mj-00099-RMM Document 12 Filed 03/26/21 Page 4 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA                     :
                                              :
         v.                                   : CRIMINAL NO. 21-mj-99
                                              :
 RILEY JUNE WILLIAMS,                         :
      Defendant.                              :




                                             ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

        ORDERED that good cause exists to adjourn the Status Conference in this case from

March 26, 2021 to May 28, 2021. See Fed. R. Crim. P. 5.1(d). The parties shall appear for a

Status Conference at_______ on May 28, 2021.

        ORDERED that the complaint and previous order of pre-trial release with conditions of

supervised release remain in full force and effect.

        ORDERED that the period from March 26, 2021 through May 28, 2021 shall be excluded

from computing the time within which an information or indictment must be filed under the

Speedy Trial Act because the ends of justice served by such a continuance outweigh the interests

of the public and the defendant in a speedy trial. See 18 U.S.C. '' 3161(h)(1) & (h)(7). The

Court finds that COVID-19 has presented complications here that make it difficult for defense

to meet with his client and prepare, that there is voluminous and evolving discovery, and that

delay is necessary for the parties to work on a potential resolution.

                                               4
     Case 1:21-mj-00099-RMM Document 12 Filed 03/26/21 Page 5 of 6




                                       It Is So Ordered.




                                       ______________________________________
                                       Zia M. Faruqui
                                       United States Magistrate Judge


Entered: ___________________________




                                       5
      Case 1:21-mj-00099-RMM Document 12 Filed 03/26/21 Page 6 of 6



                              CERTIFICATE OF SERVICE

        I hereby certify that a copy of the Consent Motion to Continue Status Conference and for
Excludable Delay was served upon counsel of record for the defendant through the electronic
court filing system, this 26th day of March 2021.



                              By:     /s/ Mona Sedky
                                    Mona Sedky
                                    Special Assistant United States Attorney
                                    D.C. Bar. Bar 447968
                                    555 4th Street, N.W., Rm. 4842
                                    Washington, D.C. 20530
                                     (202) 262-7122; Mona.Sedky2@usdoj.gov




                                             6
